U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 F O R M10 – QSB ⊠Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2007 Commission file number 0-49784 SOUTHERN CONNECTICUT BANCORP, INC. (Name of Small Business Issuer as Specified in Its Charter) Connecticut (State or Other Jurisdiction of Incorporation or Organization) 06-1609692 (I.R.S. Employer Identification Number) 215 Church Street New Haven, Connecticut 06510 (Address of Principal Executive Offices) (203) 782-1100 (Issuer’sTelephoneNumber) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months, and (2) has been subject to such filing requirements for the past 90 days.YES [X]No [] The number of shares of the issuer’s Common Stock, par value $.01 per share, outstanding as of August 10, 2007:2,943,735 Transitional Small Business Disclosure Format YesNoX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes No X Table of Contents Part I Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets as of June 30, 2007 and December 31, 2006 (unaudited) 2 Consolidated Statements of Operations for the three months and six months ended June 30, 2007 and 2006 (unaudited) 3 Consolidated Statements of Changes in Shareholders’ Equity for the six months ended June 30, 2007 and 2006 (unaudited) 4 Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 27 Part II Other Information Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Submission of Matters to a Vote of Security Holders 28 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 1 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2007 and December 31, 2006 (unaudited) 2007 2006 Assets Cash and due from banks $ 5,606,797 $ 5,821,084 Federal funds sold 19,100,000 22,700,000 Short-term investments 7,566,940 6,288,663 Cash and cash equivalents 32,273,737 34,809,747 Available for sale securities, at fair value 7,086,233 8,054,821 Federal Home Loan Bank Stock 66,100 66,100 Loans receivable (net of allowance for loan losses of $1,140,787 in 2007 and $1,062,661 in 2006) 84,631,413 75,306,255 Loans held for sale 60,349 118,223 Accrued interest receivable 495,921 467,698 Premises and equipment, net 4,263,056 4,424,828 Other assets 1,151,811 1,014,873 Total assets $ 130,028,620 $ 124,262,545 Liabilities and Shareholders’ Equity Liabilities Deposits Noninterest bearing deposits $ 25,896,200 $ 29,463,030 Interest bearing deposits 81,125,401 71,810,490 Total deposits 107,021,601 101,273,520 Repurchase agreements 710,576 883,603 Accrued expenses and other liabilities 688,305 585,445 Capital lease obligations 1,187,542 1,188,128 Total liabilities 109,608,024 103,930,696 Commitments and Contingencies (Note 9) - - Shareholders’ Equity Preferred stock, no par value; 500,000 shares authorized; none issued Common stock, par value $.01; 5,000,000, shares authorized; shares issued and outstanding: 2007 2,943,735; 2006 2,941,297 29,437 29,413 Additional paid-in capital 24,196,614 24,147,883 Accumulated deficit (3,586,464 ) (3,595,370 ) Accumulated other comprehensive loss – net unrealized loss on available for sale securities (218,991 ) (250,077 ) Total shareholders' equity 20,420,596 20,331,849 Total liabilities and shareholders' equity $ 130,028,620 $ 124,262,545 See Notes to Consolidated Financial Statements. 2 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Six Months Ended June 30, 2007 and 2006 (unaudited) Three Months Ended Six Months Ended June June 2007 2006 2007 2006 Interest Income Interest and fees on loans $ 1,837,813 $ 1,398,289 $ 3,569,992 $ 2,679,402 Interest on securities 62,281 77,443 130,309 156,163 Interest on federal funds sold and short-term investments 357,467 175,983 671,778 319,479 Total interest income 2,257,561 1,651,715 4,372,079 3,155,044 Interest Expense Interest on deposits 814,711 449,984 1,557,998 816,413 Interest on capital lease obligations 43,936 43,640 87,804 87,181 Interest on repurchase agreements 2,261 4,315 4,496 7,612 Total interest expense 860,908 497,939 1,650,298 911,206 Net interest income 1,396,653 1,153,776 2,721,781 2,243,838 Provision for Loan Losses 27,451 162,507 127,244 104,475 Net interest income after provision for loan losses 1,369,202 991,269 2,594,537 2,139,363 Noninterest Income Service charges and fees 142,999 132,392 281,002 218,751 Gains on sales of loans 45,286 20,250 45,286 51,022 Other noninterest income 91,552 43,940 194,391 107,262 Total noninterest income 279,837 196,582 520,679 377,035 Noninterest Expense Salaries and benefits 920,097 743,128 1,825,720 1,426,909 Occupancy and equipment 215,714 184,039 432,532 350,284 Professional services 173,095 155,545 258,452 257,213 Data processing and other outside services 106,667 92,470 210,578 173,443 Advertising and promotional expense 10,043 76,324 11,849 120,748 Forms, printing and supplies 20,655 32,126 39,165 64,428 FDIC Insurance 61,074 6,648 63,472 13,131 Other operating expenses 164,710 139,979 264,542 273,757 Total noninterest expense 1,672,055 1,430,259 3,106,310 2,679,913 Net (loss) income $ (23,016 ) $ (242,408 ) $ 8,906 $ (163,515 ) Basic (loss) income per share $ (0.01 ) $ (0.08 ) $ 0.00 $ (0.06 ) Diluted (loss) income per share $ (0.01 ) $ (0.08 ) $ 0.00 $ (0.06 ) See Notes to Consolidated Financial Statements. 3 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY For the Six Months Ended June 30, 2007 and 2006 (unaudited) Accumulated Additional Other Number Common Paid-in Accumulated Comprehensive of Shares Stock Capital Deficit Loss Total Balance December 31, 2005 2,937,525 $ 29,375 $ 24,083,638 $ (3,477,576 ) $ (338,594 ) $ 20,296,843 Comprehensive Loss: Net loss - - - (163,515 ) - (163,515 ) Unrealized holding loss on available for sale securities - (79,290 ) (79,290 ) Total comprehensive loss (242,805 ) Common stock issued 1,344 14 9,529 9,543 Balance June 30, 2006 2,938,869 $ 29,389 $ 24,093,167 $ (3,641,091 ) $ (417,884 ) $ 20,063,581 Balance December 31, 2006 2,941,297 $ 29,413 $ 24,147,883 $ (3,595,370 ) $ (250,077 ) $ 20,331,849 Comprehensive Income: Net income - - - 8,906 - 8,906 Unrealized holding gains on available for sale securities - 31,086 31,086 Total comprehensive income 39,992 Directors fees settled in common stock 2,438 24 18,290 - - 18,314 Restricted stock compensation - - 3,507 - - 3,507 Stock option compensation - - 26,934 - - 26,934 Balance June 30, 2007 2,943,735 $ 29,437 $ 24,196,614 $ (3,586,464 ) $ (218,991 ) $ 20,420,596 See Notes to Consolidated Financial Statements. 4 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2007 and 2006 (unaudited) Cash Flows From Operations 2007 2006 Net income (loss) $ 8,906 $ (163,515 ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization and accretion of premiums and discounts on investments, net (326 ) (1,192 ) Provision for loan losses 127,244 104,475 Share based compensation 30,441 - Loans originated for sale, net of principal payments received (151,435 ) (427,369 ) Proceeds from sales ofloans 254,595 462,000 Gains on sales of loans (45,286 ) (51,022 ) Depreciation and amortization 206,782 176,813 Increase in cash surrender value of life insurance (20,400 ) (16,500 ) Changes in assets and liabilities: Decrease in deferred loan fees (19,249 ) (15,892 ) Increase in accrued interest receivable (28,223 ) (46,901 ) Increase in other assets (116,538 ) (113,103 ) Increase in accrued expenses and other liabilities 121,174 223,467 Net cash provided by operating activities 367,685 131,261 Cash Flows From Investing Activities Principal repayments on available for sale securities - 2,988 Proceeds from maturities of available for sale securities 1,000,000 1,000,000 Purchases of Federal Home Loan Bank Stock - (6,100 ) Net increase in loans receivable (9,433,153 ) (8,152,092 ) Purchases of premises and equipment (45,010 ) (136,394 ) Net cash used in investing activities (8,478,163 ) (7,291,598 ) Cash Flows From Financing Activities Netincrease in demand, savings and money market deposits 3,733,912 5,593,043 Net increase in certificates of deposit 2,014,169 4,259,782 Net decrease in repurchase agreements (173,027 ) (543,293 ) Principal payments on capital lease obligations (586 ) (528 ) Net cash provided by financing activities 5,574,468 9,309,004 Net (decrease) increase in cash and cash equivalents (2,536,010 ) 2,148,667 Cash and cash equivalents Beginning 34,809,747 16,569,287 Ending $ 32,273,737 $ 18,717,954 (continued) 5 SOUTHERN CONNECTICUT BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) For the Six Months Ended June 30, 2007 and 2006 (unaudited) 2007 2006 Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ 1,643,272 $ 899,240 Income taxes $ - $ - Supplemental Disclosures of Noncash Investing and Financing Activities: Transfer of loans held for sale to loans receivable $ - $ (86,884 ) Transfer of loans receivable to loans held forsale $ 59,309 $ - Accrued director's fees paid in common stock $ 18,314 $ 9,543 Unrealized holdinggains (losses) on available for sale securities arising during the period $ 31,086 $ (79,290 ) See Notes to Consolidated Financial Statements. 6 Southern Connecticut Bancorp, Inc. Notes to Consolidated Financial Statements (Unaudited) Note 1.Nature of Operation Southern Connecticut Bancorp, Inc. (“Bancorp”), is a bank holding company headquartered in New Haven, Connecticut that was incorporated on November 8, 2000.Bancorp’s strategic objective is to serve as a bank holding company for a community-based commercial bank serving the greater New Haven and greater New London markets, as well as the approximately 62 miles of coastal towns and communities located between these two cities (the “Southern Connecticut Market”).Bancorp owns 100% of the capital stock of The Bank of Southern Connecticut (the “Bank”) a Connecticut-chartered bank with its headquarters in New Haven, Connecticut.The Bank commenced operations on October 1, 2001.The Bank operates five branches, through three divisions.The Bank of Southern Connecticut is headquartered in New Haven, Connecticut with branch offices in the Amity/Westville section of New Haven, and in Branford, Connecticut, just east of New Haven.The Bank of Southeastern Connecticut, a division of The Bank of Southern Connecticut, opened March 6, 2006, and is headquartered in New London, Connecticut.The Bank of North Haven, a division of The Bank of Southern Connecticut, opened July 10, 2006, and is headquartered in North Haven, Connecticut.Each division is marketed as an independent entity and is staffed with senior executives who take an active role in community affairs. The Bank focuses on serving the banking needs of small to medium-sized businesses, professionals and professional corporations, and their owners and employees in the greater New Haven and greater New London markets.The Bank’s target commercial customer has between $1.0 and $30.0 million in revenues, 15 to 150 employees, and borrowing needs of up to $3.0 million.The primary focus on this commercial market makes the Bank uniquely qualified to move deftly in responding to the needs of its clients.The Bank has been successful in winning business by offering a combination of competitive pricing for its services, quick decision making processes and a high level of personalized, “high touch” customer service. Note 2.Basis of Financial Statement Presentation The consolidated interim financial statements include the accounts of Southern Connecticut Bancorp, Inc. and its subsidiaries. The consolidated interim financial statements and notes thereto have been prepared in conformity with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Item 310b of Regulation SB.Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. All significant intercompany transactions have been eliminated in consolidation. Amounts in prior period financial statements are reclassified whenever necessary to conform to current period presentations. The results of operations for the six months ended June 30, 2007 are not necessarily indicative of the results which may be expected for the year as a whole. The accompanying consolidated financial statements and notes thereto should be read in conjunction with the audited financial statements of Bancorp and notes thereto as of December 31, 2006, filed with the Securities and Exchange Commission on Form 10-KSB on March 28, 2007. Note 3.Available for Sale Securities The amortized cost, gross unrealized gains, gross unrealized losses and approximate fair values of available for sale securities at June 30, 2007 and December 31, 2006 are as follows: 7 Gross Gross Amortized Unrealized Unrealized Fair June 30, 2007 Cost Gains Losses Value U.S. Government Sponsored Agency Obligations $ 7,199,800 $ - $ (215,989 ) $ 6,983,811 Mortgage Backed Securities 105,424 - (3,002 ) 102,422 $ 7,305,224 $ - $ (218,991 ) $ 7,086,233 Gross Gross Amortized Unrealized Unrealized Fair December 31, 2006 Cost Gains Losses Value U.S. Government Sponsored Agency Obligations $ 8,199,467 $ - $ (247,627 ) $ 7,951,840 Mortgage Backed Securities 105,431 - (2,450 ) 102,981 $ 8,304,898 $ - $ (250,077 ) $ 8,054,821 At June 30, 2007, gross unrealized holding losses on available for sale securities totaled $218,991.All such unrealized losses have existed for a period of twelve months or longer.Management does not believe that any of the unrealized losses as of June 30, 2007 are other than temporary, as they relate to debt and mortgage-backed securities issued by U.S. Government sponsored agencies, which Bancorp has the ability to hold untilmaturity or until the fair value fully recovers.As a result, management believes that these unrealized losses will not have a negative impact on future earnings or a permanent effect on capital. At December 31, 2006, gross unrealized holding losses on available for sale securities totaled $250,077.All such unrealized losses have existed for a period of twelve months or longer. Note 4.Loans Receivable A summary of Bancorp’s loan portfolio at June 30, 2007 and December 31, 2006 is as follows: June 30, 2007 December 31, 2006 Commercial loans secured by real estate $ 37,301,093 $ 32,004,940 Commercial loans 40,732,961 39,621,667 Construction and land loans 6,313,803 3,253,511 Residential mortgage loans 145,907 149,358 Consumer home equity loans 653,841 603,394 Consumer installment loans 713,824 806,026 Total gross loans 85,861,429 76,438,896 Net deferred loan fees (89,229 ) (69,980 ) Allowance for loan losses (1,140,787 ) (1,062,661 ) Loans receivable, net $ 84,631,413 $ 75,306,255 8 Allowance for Loan Losses The following represents the activity in the allowance for loan losses for the six months ended June 30, 2007 and 2006: For the Period Ended June 30, 2007 2006 Balance at beginning of period $ 1,062,661 $ 778,051 Charge-offs (58,739 ) (2,759 ) Recoveries 9,621 59,453 Provision charged to operations 127,244 104,475 Balance at end of period $ 1,140,787 $ 939,220 Net (charge-offs) recoveries to average loans (0.06 %) 0.09 % Non-Accrual, Past Due and Restructured Loans The following is a summary of non-accrual and past due loans: June 30, 2007 December 31, 2006 Loans delinquent over 90 days and still accruing $ - $ - Non-accrual loans 297,361 301,833 Total nonperforming loans $ 297,361 $ 301,833 % of Total Loans 0.35 % 0.40 % % of Total Assets 0.23 % 0.24 % Ratio of allowance for loan losses to nonperforming loans 3.84 3.52 Note 5.Deposits At June 30, 2007 and December 31, 2006, deposits consisted of the following: June 30, 2007 December 31, 2006 Noninterest bearing deposits $ 25,896,200 $ 29,463,030 Interest bearing deposits Checking 7,559,832 4,985,187 Money Market 41,273,690 36,324,952 Savings 1,884,713 2,107,354 Total checking, money market & savings 50,718,235 43,417,493 Time Certificates under $100,000 15,489,393 14,190,207 Time Certificates of $100,000 or more 14,917,773 14,202,790 Total time deposits 30,407,166 28,392,997 Total interest bearing deposits 81,125,401 71,810,490 Total deposits $ 107,021,601 $ 101,273,520 9 Note 6.Available Borrowings The Bank is a member of the Federal Home Loan Bank of Boston (“FHLB”).At June 30, 2007, the Bank had the ability to borrow from the FHLB based on a certain percentage of the value of the Bank’s qualified collateral, as defined in the FHLB Statement of Products Policy, at the time of the borrowing.In accordance with an agreement with the FHLB, the qualified collateral must be free and clear of liens, pledges and encumbrances.There were no borrowings outstanding with the FHLB at June 30, 2007. The Bank is required to maintain an investment in capital stock of the FHLB in an amount equal to a percentage of its outstanding mortgage loans and contracts secured by residential properties, including mortgage-backed securities.No ready market exists for FHLB stock and it has no quoted market value.For disclosure purposes, such stock is assumed to have a market value which is equal to cost since the Bank can redeem the stock with FHLB at cost. Note 7.Income (Loss) Per Share Bancorp is required to present basic income (loss) per share and diluted income (loss) per share in its statements of operations. Basic per share amounts are computed by dividing net income (loss) by the weighted average number of common shares outstanding. Diluted per share amounts assume exercise of all potential common stock equivalents in weighted average shares outstanding, unless the effect is antidilutive. Bancorp is also required to provide a reconciliation of the numerator and denominator used in the computation of both basic and diluted income (loss) per share. The following is information about the computation of income (loss) per share for the three month and six month periods ended June 30, 2007 and 2006. 10 Income (Loss) per Share Three Months Ended June 30, 2007 2006 Weighted Weighted Net Average Amount Net Average Amount Loss Shares Per Share Loss Shares Per Share Basic Loss Per Share Loss available to common shareholders $ (23,016 ) 2,943,628 $ (0.01 ) $ (242,408 ) 2,937,822 $ (0.08 ) Effect of Dilutive Securities Warrants/Stock Options outstanding - Diluted Loss Per Share Loss available to common shareholders plus assumed conversions $ (23,016 ) 2,943,628 $ (0.01 ) $ (242,408 ) 2,937,822 $ (0.08 ) Six Months Ended June 30, 2007 2006 Weighted Weighted Net Average Amount Net Average Amount Income Shares Per Share Loss Shares Per Share Basic Income (Loss) Per Share Income (Loss) available to common shareholders $ 8,906 2,942,912 $ 0.00 $ (163,515 ) 2,937,822 $ (0.06 ) Effect of Dilutive Securities Warrants/Stock Options outstanding - 6,025 - Diluted Income (Loss) Per Share Income (Loss) available to common shareholders plus assumed conversions $ 8,906 2,948,937 $ 0.00 $ (163,515 ) 2,937,822 $ (0.06 ) 11 Note8.Other Comprehensive Income (Loss) Other comprehensive income (loss), which is comprised solely of the change in unrealized gains (losses) on available for sale securities, is as follows: Six Months Ended June 30, 2007 Before-Tax Net-of-Tax Amount Taxes Amount Unrealized holding gains arising during the period $ 31,086 $ - $ 31,086 Reclassification adjustment for amounts recognized in net income - - - Unrealized holding gains on available for sale securities $ 31,086 $ - $ 31,086 Six Months Ended June 30, 2006 Before-Tax Net-of-Tax Amount Taxes Amount Unrealized holding losses arising during the period $ (79,290 ) $ - $ (79,290 ) Reclassification adjustment for amounts recognized in net income - - - Unrealized holding losses on available for sale securities $ (79,290 ) $ - $ (79,290 ) There is no tax effect relating to other comprehensive income (loss) because there is a full valuation allowance recorded against the deferred tax asset. Note 9.Financial Instruments with Off-Balance-Sheet Risk In the normal course of business, Bancorp is a party to financial instruments with off-balance-sheet risk to meet the financing needs of its customers. These financial instruments include commitments to extend credit and involve, to varying degrees, elements of credit and interest rate risk in excess of the amounts recognized in the financial statements. The contractual amounts of these instruments reflect the extent of involvement Bancorp has in particular classes of financial instruments. The contractual amounts of commitments to extend credit represent the amounts of potential accounting loss should: the contract be fully drawn upon; the customer default; and the value of any existing collateral become worthless.Bancorp uses the same credit policies in making commitments and conditional obligations as it does for on-balance-sheet instruments and evaluates each customer’s creditworthiness on a case-by-case basis.Bancorp controls the credit risk of these financial instruments through credit approvals, credit limits, monitoring procedures and the receipt of collateral as deemed necessary. 12 Financial instruments whose contract amounts represent credit risk are as follows at June 30, 2007 and December 31, 2006: June 30, December 31, 2007 2006 Commitments to extend credit Future loan commitments $ 15,000,074 $ 7,044,313 Unused lines of credit 18,829,387 22,537,570 Undisbursed construction loans 1,338,566 1,588,933 Financial standby letters of credit 3,219,938 3,100,188 $ 38,387,965 $ 34,271,004 Commitments to extend credit are agreements to lend to a customer as long as there is no violation of any condition established in the contract.Commitments to extend credit generally have fixed expiration dates or other termination clauses and may require payment of a fee by the borrower.Since these commitments could expire without being drawn upon, the total commitment amounts do not necessarily represent future cash requirements. The amount of collateral obtained, if deemed necessary by Bancorp upon extension of credit, is based upon management’s credit evaluation of the counterparty.Collateral held varies, but may include residential and commercial property, deposits and securities. Standby letters of credit are written commitments issued by Bancorp to guarantee the performance of a customer to a third party.The credit risk involved in issuing letters of credit is essentially the same as that involved in extending loan facilities to customers. As of January 1, 2003, newly issued or modified guarantees that are not derivative contracts have been recorded on Bancorp’s consolidated balance sheet at their fair value at inception.The liability related to guarantees recorded at June 30, 2007 and December 31, 2006 was not significant. Note 10.Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 159, The Fair Value for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 155 (SFAS 159).SFAS 159 provides companies with an option to report selected financial assets and liabilities at fair value.SFAS 159 is effective for the Company beginning January 1, 2008.Management is evaluating the impact of the adpotion of SFAS 159 on the Company’s financial position and results of operations. Effective January 1, 2007 Bancorp adopted Financial Accounting Standards BoardInterpretation (FIN) No. 48, Accounting for Uncertainty in Income Taxes, which clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements and provides guidance on the recognition, de-recognition and measurement of benefits related to an entity’s uncertain income tax positions.Based on a detailed review of all tax positions, it was determined that Bancorp has no significant unrecognized tax benefits, and therefore Bancorp’s adoption of FIN 48 had no impact on the Company’s consolidated financial statements.If such amounts are recorded in future periods, Bancorp will present any related interest and penalties as part of the provision for income taxes. 13 Item 2.Management's Discussion and Analysis or Plan of Operation The following discussion and analysis is intended to assist you in understanding the financial condition and results of operations of Bancorp.This discussion should be read in conjunction with the accompanying unaudited financial statements as of and for the three and six months ended June 30, 2007 and 2006, along with the audited financial statements as of and for the year ended December 31, 2006, included in Bancorp’s Form 10-KSB filed with the Securities and Exchange Commission on March 28, 2007. Summary As of June 30, 2007, Bancorp had $130.0 million of total assets, $84.6 million of loans receivable, and $107.0 million of total deposits.The increase in total assets, loans receivable and total deposits is attributable to Bancorp’s ongoing marketing efforts.Total equity capital at June 30, 2007 was $20.4 million, representing a Tier I Leverage Capital Ratio of 16.20%. Net interest margin for the three and six months ended June 30, 2007 was 4.82% and4.86%, respectively, as compared to 5.40% and 5.43% for the three and six months ended June 30, 2006.The decrease in Net interest margin is largely attributable to prevailing interest rates as opposed to changes in the Bank’s practices.In addition, as the Bank continues to grow, it is considering larger loan requests from larger businesses who are much more price sensitive on both the loan and deposit sides, thus making it necessary for the Bank to slightly sacrifice some of its spread in order to increase its overall market share. Bancorp had a net loss of $23,000 (or basic and diluted loss per share of $0.01) for the three months ended June 30, 2007, compared to a net loss of $242,000 (or basic and diluted loss per share of $0.08) for the three months ended June 30, 2006.Bancorp had net income of $9,000 (or basic and diluted earnings per share of $0.00) for the six months ended June 30, 2007, compared to a net loss of $164,000 (or basic and diluted loss per share of $0.06) for the six months ended June 30, 2006.The provision for loan losses for the three and six months ended June 30, 2007 was $27,000 and $127,000, respectively, as compared to $163,000 and $104,000 for the same periods in 2006.Bancorp’s earnings for the three andsix months ended June 30, 2007 were hampered by deposit insurance payable to the FDIC of $61,000 and $63,000,respectively, compared to $7,000 and $13,000 for the three months and six months ended June 30, 2006.In addition, Bancorp incurred several one-time expenses related to employee severance and retirement during the three months and six months ended June 30, 2007. Critical Accounting Policy In the ordinary course of business, Bancorp has made a number of estimates and assumptions relating to reporting results of operations and financial condition in preparing its financial statements in conformity with accounting principles generally accepted in the United States of America.Actual results could differ significantly from those estimates under different assumptions and conditions.Bancorp believes the following discussion addresses Bancorp’s only critical accounting policy, which is the policy that is most important to the portrayal of Bancorp’s financial condition and results and requires management’s most difficult, subjective and complex judgments, often as a result of the need to make estimates about the effect of matters that are inherently uncertain.Bancorp has reviewed this critical accounting policy and estimate with its audit committee.Refer to the discussion below under “Allowance for Loan Losses” and Note 1 to the audited financial statements as of and for the year ended December 31, 2006, included in Bancorp’s Form 10-KSB filed with the Securities and Exchange Commission on March 28, 2007. 14 Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to earnings.Loans are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions.This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of general and specific components.The general component of the allowance for loan losses is accounted for under Statement of Financial Accounting Standards No. 5, Accounting for Contingencies.The specific component relates to loans that are considered impaired pursuant to Statement of Financial Accounting Standards No. 114, Accounting by Creditors for Impairment of a Loan – an amendment of FASB Statements No. 5 and 15. Based upon this evaluation, management believes the allowance for loan lossesof $1,141,000 or 1.35% of gross loans receivable and 3.84 times non-accrual loans at June 30, 2007 is adequate, under prevailing economic conditions, to absorb losses on existing loans.At December 31, 2006, the allowance for loan losses was $1,063,000 or 1.39% of gross loans receivable and 3.52 times non-accrual loans. The accrual of interest income on loans is discontinued whenever reasonable doubt exists as to its collectibility and generally is discontinued when loans are past due 90 days as to either principal or interest, or are otherwise considered impaired.When the accrual of interest income is discontinued, all previously accrued and uncollected interest is reversed against interest income.The accrual of interest on loans past due 90 days or more may be continued if the loan is well secured, it is believed all principal and accrued interest income due on the loan will be realized, and the loan is in the process of collection.A non-accrual loan is restored to an accrual status when it is no longer delinquent and collectibility of interest and principal is no longer in doubt. Management considers all non-accrual loans, other loans past due 90 days or more, based on contractual terms, and restructured loans to be impaired.Loans for which payments are past due, but not more than 90 days past due, are not considered to be impaired unless management determines that full collection of principal and interest is doubtful. Recent Accounting Changes Effective January 1, 2007 Bancorp adopted Financial Accounting Standards BoardInterpretation (FIN) No. 48, Accounting for uncertainty in Income Taxes, which clarifies the accounting for uncertainty in income taxes recognized in an entity’s financial statements and provides guidance on the recognition, de-recognition and measurement of benefits related to an entity’s uncertain income tax positions.Based on a detailed review of all tax positions, it was determined that Bancorp has no significant unrecognized tax benefits, and therefore Bancorp’s adoption of FIN 48 had no impact on the Company’s consolidated financial statements.If such amounts are recorded in future periods, Bancorp will present any related interest and penalties as part of the provision for income taxes. 15 Comparison of Financial Condition as of June 30, 2007 versus December 31, 2006 General Bancorp’s total assets were $130.0 million at June 30, 2007, an increase of $5.7 million (4.6%) from $124.3 million in assets as of December 31, 2006.Interest earning assets for the six months ended June 30, 2007 were $118.5 million, an increase of $6.0 million (5.3%) from $112.5 million for the year ended December 31, 2006. Investments Available for sale securities totaled $7.1 million as of June 30, 2007, a decrease of $969,000 from a balance of $8.1 million December 31, 2006.The available for sale securities portfolio is invested entirely in U.S. government sponsored agency and sponsored agency issued mortgage backed securities.The reduction in balance was due to the maturity of one of Bancorp’s investments.The proceeds from the maturity were reinvested in short-term financial instruments. As of June 30, 2007, gross unrealized losses on the available for sale securities portfolio totaled $219,000. Management believes that none of the unrealized losses on available for sale securities are other than temporary because all of the unrealized losses in Bancorp’s investment portfolio are due to market interest rate changes related to debt and mortgage-backed securities issued by U.S. Government sponsored agencies, which Bancorp has the ability to hold until maturity or until the fair value fully recovers.In addition, management considers the issuers of the securities to be financially sound and further believes that Bancorp will receive all contractual principal and interest related to these investments.Management regularly reviews the investment portfolio with respect to the appropriateness of the investments.This includes the consideration of profitability, quality of the investment, interest rate risk and liquidity, as well as other considerations.While management feels the current portfolio is appropriate, in the future, as Bancorp’s needs change, Bancorp may make changes to its investment portfolio. Loans Net loans receivable increased $9.3 million (12.4%) from $75.3 million at December 31, 2006 to $84.6 million at June 30, 2007.The increase in loans is due primarily to commercial real estate and construction loans.The increase in the loans receivable portfolio was funded primarily by increased deposits.The ratio of loans receivable to deposits as of June 30, 2007 was 79.1%.Bancorp maintains a target ratio of loans receivable to deposits of 80% to 90%, subject to the review of Bancorp’s and the Bank’s Boards of Directors.The Bank currently has a large amount of loans pending closing; if these loans are closed, the ratio of loans receivable to deposits is expected to increase as well. Allowance for Loan Losses and Non-Accrual, Past Due and Restructured Loans Allowance for Loan Losses The following represents the activity in the allowance for loan losses for the six months ended June 30, 2007 and 2006: For the Period Ended June 30, 2007 2006 Balance at beginning of period $ 1,062,661 $ 778,051 Charge-offs (58,739 ) (2,759 ) Recoveries 9,621 59,453 Provision charged to operations 127,244 104,475 Balance at end of period $ 1,140,787 $ 939,220 16 Non-Accrual, Past Due and Restructured Loans The following is a summary of non-accrual and past due loans: June 30, 2007 December 31, 2006 Loans delinquent over 90 days and still accruing $ - $ - Non-accrual loans 297,361 301,833 Total nonperforming loans $ 297,361 $ 301,833 % of Total Loans 0.35 % 0.40 % % of Total Assets 0.23 % 0.24 % Ratio of allowance for loan losses to nonperforming loans 3.84 3.52 Potential Problem Loans At June 30, 2007, the Bankhad loans totaling $1.5 million, which were not disclosed in the table above which were not on non-accrual status but deemed impaired pursuant to Statement of Financial Accounting Standards No. 114.Each of these loans is current with respect to principal and interest.Management of Bancorp has reviewed the collateral for each of these loans and considers the current reserves on these loans adequate to cover potential losses, if any, related to these relationships. Deposits Deposits were $107.0 million at June 30, 2007, an increase of $5.7 million (5.7%) from $101.3 million at December 31, 2006.Non-interest bearing checking accounts were $25.9 million at June 30, 2007, a decrease of $3.6million (12.1%) from $29.5 million at December 31, 2006.The balance of non-interest bearing checking can fluctuate as much as 5-10% on a daily basis.Total interest bearing checking, money market and savings increased $7.3 or 16.8% to $50.7 million at June 30, 2007 from $43.4 million at December 31, 2006. Certificates of deposit increased to $30.4 million at June 30, 2007 from $28.4 million at December 31, 2006, a 7.1% increase.The overall growth of the Bank’s deposit portfolio is the result of the Bank’s ongoing marketing efforts. Currently the Bank does not have any brokered deposits.The Bank does maintain relationships with several deposit brokers and could utilize the services of one or more of such brokers if management determines that issuing brokered certificates of deposits would be in the best interest of the Bank and the Company. Other Repurchase agreement balances totaled 711,000 at June 30, 2007 as compared to $884,000 at December 31, 2006.The decrease is due to normal customer activity. Results of Operations – Comparison of Results for the three months and six months Ended June 30, 2007 and June 30, 2006 General Bancorp had a net loss of $23,000 for the three months ended June 30, 2007 as compared to a loss of $242,000 for the three months ended June 30, 2006.Bancorp had net income of $9,000 for the six months ended June 30, 2007 versus a net loss of $164,000 for the six months ended June 30, 2006.The 2007 loss is attributable to increased expense related to FDIC deposit insurance as well as one-time employee expenses related to severance and retirement. Net Interest Income The principal source of revenue is net interest income.Bancorp’s net interest income is dependent primarily upon the difference or spread between the average yield earned on loans receivable and securities and the average rate paid on deposits and borrowings, as well as the relative amounts of such assets and liabilities.Bancorp, like other banking institutions, is subject to interest rate risk to the degree that its interest-bearing liabilities mature or reprice at different times, or on a different basis, than its interest-earning assets. 17 For the three months ended June 30, 2007, net interest income was $1.4 million versus $1.2 million for the three months ended June 30, 2006, an increase of $243,000 or 21.1%.This increase was mainly attributable to an increase of $30.4 million in average earning assets for the three months.The increase in average earning assets was primarily comprised of increases in average loans of $19.9 million (a 32.1% increase). For the six months ended June 30, 2007, net interest income was $2.7 million versus $2.2 million for the six months ended June 30, 2006, an increase of $478,000 or 21.3%.This increase was mainly attributable to an increase of $29.5 million in average earning assets.The increase in average earning assets was primarily comprised of increases in average loans of $19.7 million (a 32.9% increase). The yield on average earning assets for the three months ended June 30, 2007 was 7.80% versus 7.73% for the same period in 2006, a favorable increase of 7 basis points.The increase in the yield on assets reflects the increases in market interest rates that occurred throughout 2006 and early 2007, particularly in the prime lending rate and the Bank’s base lending rate. The yield on average earning assets for the six months ended June 30, 2007 was 7.81% versus 7.63% for the same period in 2006, a favorable increase of 18 basis points.The increase in the yield on assets reflects the increases in market interest rates that occurred throughout 2006 and early 2007, particularly in the prime lending rate and the Bank’s base lending rate. The cost of average interest bearing liabilities was 4.29% for the three months ended June 30, 2007 versus 3.82% for the three months ended June 30, 2006, an increase of 47 basis points, reflecting a general increase in market interest rates.The increase in the cost of interest bearing liabilities was due principally to an increase in rates paid on time deposit accounts.The average rate of interest paid on time deposits increased 95 basis points for the three months ended June 30, 2007 versus the three months ended June 30, 2006. The cost of average interest bearing liabilities was 4.31% for the six months ended June 30, 2007 versus 3.67% for the six months ended June 30, 2006, an increase of 64 basis points, reflecting a general increase in market interest rates.The increase in the cost of interest bearing liabilities was due principally to an increase in rates paid on time deposit accounts.The average rate of interest paid on time deposits increased 114 basis points for the six months ended June 30, 2007 versus the six months ended June 30, 2006. The prevailing interest rate market over the past year poses a challenge for the Bank.Short term rates have exceeded longer term rates for much of the past year.The inverted nature of the yield curve has adversely affected the Bank’s net interest income, as much of the Bank’s deposit base is short-term.The Bank has taken steps to extend deposit repricing by increasing its percentage of time deposits, but 71% of the Bank’s portfolio is comprised of checking, savings and money market accounts as of June 30, 2007. As a result of the yield curve and interest rates in general, Bancorp’s net interest margin and net interest spread have decreased for the six months ended June 30, 2007 versus the same period in 2006.For the six months ended June 30, 2007, Bancorp’s net interest margin was 4.86%, a decrease of 57 basis points versus 5.43% for the six months ended June 30, 2006.At the same time, Bancorp’s interest spread decreased 46 basis points from 3.96% to 3.50%. Average Balances, Yields, and Rates The following table presents average balance sheets (daily averages), interest income, interest expense, and the corresponding annualized rates on earning assets and rates paid on interest bearing liabilities for the three months ended June 30, 2007 and June 30, 2006. 18 Distribution of Assets, Liabilities and Shareholders' Equity; Interest Rates and Interest Differential Three months Ended Three months Ended June 30, 2007 June 30, 2006 Interest Interest Fluctuations Average Income/ Average Average Income/ Average in interest (Dollars in thousands) Balance Expense Rate Balance Expense Rate Income/Expense Interest earning assets Loans (1) $ 81,770 $ 1,838 9.02 % $ 61,875 $ 1,398 9.06 % $ 440 Short-term investments 7,449 97 5.22 % 6,146 69 4.50 % 28 Investments 7,170 62 3.47 % 9,191 78 3.40 % (16 ) Federal funds sold 19,747 261 5.30 % 8,533 107 5.03 % 154 Total interest earning assets 116,136 2,258 7.80 % 85,745 1,652 7.73 % 606 Cash and due from banks 6,565 1,089 Premises and equipment, net 4,326 4,401 Allowance for loan losses (1,110 ) (799 ) Other 1,502 1,432 Total assets $ 127,419 $ 91,868 Interest bearing liabilities Time certificates $ 31,074 389 5.02 % $ 15,285 155 4.07 % 234 Savings deposits 1,866 6 1.29 % 2,673 9 1.35 % (3 ) Money market / checking deposits 45,816 420 3.68 % 31,930 286 3.59 % 134 Capital lease obligations 1,188 44 14.86 % 1,189 44 14.84 % - Repurchase agreements 621 2 1.29 % 1,153 4 1.39 % (2 ) Total interest bearing liabilities 80,565 861 4.29 % 52,230 498 3.82 % 363 Non-interest bearing deposits 25,752 18,830 Accrued expenses and other liabilities 663 507 Shareholder's equity 20,439 20,301 Total liabilities and equity $ 127,419 $ 91,868 Net interest income $ 1,397 $ 1,154 $ 243 Interest spread 3.51 % 3.91 % Interest margin 4.82 % 5.40 % (1) Includes nonaccruing loans. 19 Changes in Assets and Liabilities and Fluctuations in Interest Rates The following table summarizes the variance in interest income and interest expense for the three months ended June 30, 2007 and 2006 resulting from changes in assets and liabilities and fluctuations in interest rates earned and paid.The changes in interest attributable to both rate and volume have been allocated to both rate and volume on a pro rata basis. Three months Ended June 30, 2007 v. 2006 Increase Due to Change in Or Average (Dollars in thousands) (Decrease) Volume Rate Interest earning assets Loans $ 440 $ 483 $ (43 ) Short-term investments 28 16 12 Investments (16 ) (26 ) 10 Federal funds sold 154 148 6 Total interest earning assets 606 621 (15 ) Interest bearing liabilities Time certificates 234 191 43 Savings deposits (3 ) (3 ) 0 Money market / checking deposits 134 127 7 Capital lease obligations - - - Repurchase agreements (2 ) (2 ) - Total interest bearing liabilities 363 313 50 Net interest income $ 243 $ 308 $ (65 ) Average Balances, Yields and Rates The following table presents average balance sheets (daily averages), interest income, interest expense, and the corresponding annualized rates on earning assets and rates paid on interest bearing liabilities for the six months ended June 30, 2007 and June 30, 2006. 20 Distribution of Assets, Liabilities and Shareholders' Equity; Interest Rates and Interest differential Six Months Ended Six Months Ended June 30, 2007 June 30, 2006 Interest Interest Fluctuations Average Income/ Average Average Income/ Average in interest (Dollars in thousands) Balance Expense Rate Balance Expense Rate Income/Expense Interest earning assets Loans (1) $ 79,428 $ 3,570 9.06 % $ 59,761 $ 2,679 9.04 % $ 891 Short-term investments 7,021 180 5.17 % 6,104 137 4.53 % 43 Investments 7,523 130 3.48 % 9,607 157 3.30 % (27 ) Federal funds sold 18,931 492 5.24 % 7,884 182 4.66 % 310 Total interest earning assets 112,903 4,372 7.81 % 83,356 3,155 7.63 % 1,217 Cash and due from banks 6,023 1,087 Premises and equipment, net 4,360 4,417 Allowance for loan losses (1,099 ) (790 ) Other 1,503 1,339 Total assets $ 123,690 $ 89,409 Interest bearing liabilities Time certificates $ 30,462 758 5.02 % $ 14,340 276 3.88 % 482 Savings deposits 1,946 13 1.35 % 2,733 19 1.40 % (6 ) Money market / checking deposits 43,016 787 3.69 % 30,752 521 3.42 % 266 Capital lease obligations 1,188 88 14.94 % 1,189 87 14.76 % 1 Repurchase agreements 612 4 1.32 % 1,023 8 1.58 % (4 ) Total interest bearing liabilities 77,224 1,650 4.31 % 50,037 911 3.67 % 739 Non-interest bearing deposits 25,388 18,548 Accrued expenses and other liabilities 647 484 Shareholder's equity 20,431 20,340 Total liabilities and equity $ 123,690 $ 89,409 Net interest income $ 2,722 $ 2,244 $ 478 Interest spread 3.50 % 3.96 % Interest margin 4.86 % 5.43 % (1) Includes nonaccruing loans. 21 Changes in Assets and Liabilities and Fluctuations in Interest Rates The following table summarizes the variance in interest income and interest expense for the six months ended June 30, 2007 and 2006 resulting from changes in assets and liabilities and fluctuations in interest rates earned and paid.The changes in interest attributable to both rate and volume have been allocated to both rate and volume on a pro rata basis. Six months Ended June 30, 2007 v. 2006 Increase Due to Change in Or Average (Dollars in thousands) (Decrease) Volume Rate Interest earning assets Loans $ 891 $ 885 $ 6 Short-term investments 43 22 21 Investments (27 ) (49 ) 22 Federal funds sold 310 285 25 Total interest earning assets 1,217 1,143 74 Interest bearing liabilities Time certificates 482 382 100 Savings deposits (6 ) (5 ) (1 ) Money market / checking deposits 266 222 44 Capital lease obligations 1 - 1 Repurchase agreements (4 ) (3 ) (1 ) Total interest bearing liabilities 739 596 143 Net interest income $ 478 $ 547 $ (69 ) 22 Provision for Loan Losses For the three months ended June 30, 2007, Bancorp’s provision for loan losses was $27,000 versus $163,000 for the three months ended June 30, 2006.The reduction was due to the changing nature and volume ofBancorp’s loan portfolio.Bancorp recorded $127,000 as provision for loan losses for the six months ended June 30, 2007.The provision reflects an increase in the size of the loan portfolio as well as the payoff of several large loans that had been secured by readily marketable collateral (principally deposit accounts held by the Bank).The loans that were paid off were replaced by conventional loans, therefore requiring an increased amount of allowance for loan losses (as compared to a lower reserve requirement for a loan secured by readily marketable collateral).For the six months ended June 30, 2006, Bancorp recorded a provision for loan losses of $104,000 which was charged to operations. Noninterest Income The $83,000 increase in noninterest income for the three months ended June 2007 versus the three months ended June 30, 2006 is due to increases of $25,000 on gains on sales of loans and $43,000 in loan prepayment penalties for prepaid loans. Noninterest income was $521,000 for the six months ended June 30, 2007 versus $377,000 for the six months ended June 30, 2006.The increase was attributable to an overall increase in business, along with substantial pre-payment penalties the Bank received for prepaid loans. Noninterest Expense Total noninterest expense was approximately $1.7 million for the three months ended June 30, 2007 versus $1.4 million for the same period in 2006, an increase of approximately $242,000 or 16.9%. Total noninterest expense was approximately $3.1 million for the six months ended June 30, 2007 versus $2.7 million for the same period in 2006, an increase of approximately $426,000 or 15.9%. A primary factor contributing to the increase in noninterest expense year-over-year for the three and six months ended June 30, 2007 and 2006 was the opening of two new branches of The Bank of Southern Connecticut.The Bank of Southeastern Connecticut, a division of The Bank of Southern Connecticut located in New London, Connecticut opened on March 6, 2006.The Bank of North Haven, a division of The Bank of Southern Connecticut located in North Haven, Connecticut opened on July 10, 2006, however costs were incurred in the first quarter of 2006 in anticipation of the branch opening.The opening of these two branches has increased the Bank’s operating expenses, primarily salaries and benefits expense and occupancy expense.In addition, the Bank’s data processing expense, which varies depending on the Bank’s total loans and deposits, has increased commensurately with the Bank’s increase in size.Bancorp earnings were also negatively affected by the increase in deposit insurance payable to the FDIC, as well as one-time expenses related to employee severance and retirement benefits. The overall increase in noninterest expense was offset slightly by a large decrease in advertising expense.The reduction in advertising expense was related largely to the decision by the Bank to hire an in-house marketing officer rather than retaining the services of a third party. Salaries and benefits for the three months ended June 30, 2007 were $920,000, an increase of $177,000, or 23.8%, from the same period in 2006.Occupancy and equipment for the second quarter of 2007 increased by $32,000 or 17.2%. Data processing and other outside services for the three months ended June 30, 2007 increased by $14,000 or 15.4%.In addition to increased data processing expense related to the growth of Bancorp, data processing expense also increased due to increased on-line services being offered by Bancorp to its customers. 23 Salaries and benefits for the six months ended June 30, 2007 were $1.8 million, an increase of $399,000, or 27.9%, from the same period in 2006.Occupancy and equipment for the first six months of 2007 increased by $82,000 or 23.5%. Data processing and other outside services for the first six months of 2007 increased by $37,000 or 21.4%.In addition to increased data processing expense related to the growth of Bancorp, data processing expense also increased due to increased on-line services being offered by Bancorp to its customers. Off-Balance Sheet Arrangements See Note 9 to the Financial Statements for information regarding Bancorp’s off-balance sheet arrangements. Liquidity Management believes that Bancorp’s short-term assets offer sufficient liquidity to cover potential fluctuations in deposit accounts and loan demand and to meet other anticipated operating cash requirements. Bancorp’s liquidity position as of June 30, 2007 and December 31, 2006 consisted of liquid assets totaling $39.4 million and $42.9 million, respectively.This represents 30.3% and 34.5% of total assets at June 30, 2007 and December 31, 2006, respectively.The liquidity ratio is defined as the percentage of liquid assets to total assets.The following categories of assets as described in the accompanying balance sheet are considered liquid assets: cash and due from banks, federal funds sold, short-term investments, and securities available for sale.Liquidity is a measure of Bancorp’s ability to generate adequate cash to meet financial obligations.The principal cash requirements of a financial institution are to cover downward fluctuations in deposits and increases in its loan portfolio. In addition to the foregoing sources of liquidity, the Bank maintains a relationship with the Federal Home Loan Bank of Boston and has the ability to pledge certain of the Bank’s assets as collateral for borrowings from that institution.In addition, the Bank maintains relationships with several brokers of certificates of deposits and could utilize the services of these brokers if the Bank needed additional liquidity to meet its needs. Capital The following table illustrates Bancorp's regulatory capital ratios at: June 30, December 31, 2007 2006 Tier 1 (Leverage) Capital to Average Assets 16.20% 17.56% Tier 1 Capital to Risk-Weighted Assets 19.71% 21.80% Total Capital to Risk-Weighted Assets 20.80% 22.96% The following table illustrates the Bank's regulatory capital ratios at: June 30, December 31, 2007 2006 Tier 1 (Leverage) Capital to Average Assets 13.76% 14.82% Tier 1 Capital to Risk-Weighted Assets 16.84% 18.52% Total Capital to Risk-Weighted Assets 17.96% 19.72% 24 Capital adequacy is one of the most important factors used to determine the safety and soundness of individual banks and the banking system.Based on the above ratios, Bancorp is considered to be “well capitalized” under applicable regulations specified by the Federal Reserve.The Bank also is considered to be “well capitalized” under applicable regulations.To be considered “well capitalized” an institution must generally have a leverage capital ratio of at least 5%, a Tier 1 risk-based capital ratio of at least 6% and a total risk-based capital ratio of at least 10%. Market Risk Market risk is defined as the sensitivity of income to fluctuations in interest rates, foreign exchange rates, equity prices, commodity prices and other market-driven rates or prices.Based upon the nature of Bancorp’s business, market risk is primarily limited to interest rate risk, defined as the impact of changing interest rates on current and future earnings. Bancorp’s goal is to maximize long-term profitability, while minimizing its exposure to interest rate fluctuations.The first priority is to structure and price Bancorp’s assets and liabilities to maintain an acceptable interest rate spread, while reducing the net effect of changes in interest rates.In order to reach an acceptable interest rate spread, Bancorp must generate loans and seek acceptable long-term investments to replace the lower yielding balances in Federal Funds sold and short-term investments.The focus also must be on maintaining a proper balance between the timing and volume of assets and liabilities re-pricing within the balance sheet.One method of achieving this balance is to originate variable rate loans for the portfolio to offset the short-term re-pricing of the liabilities.In fact, a number of the interest bearing deposit products have no contractual maturity.Customers may withdraw funds from their accounts at any time and deposit balances may therefore run off unexpectedly due to changing market conditions. The exposure to interest rate risk is monitored by senior management of the Bank and is reported quarterly to the Asset and Liability Management Committee and the Board of Directors of the Bank and Bancorp.Management reviews the interrelationships within the balance sheet to maximize net interest income within acceptable levels of risk. Impact of Inflation and Changing Prices Bancorp’s financial statements have been prepared in terms of historical dollars, without considering changes in relative purchasing power of money over time due to inflation.Unlike most industrial companies, virtually all of the assets and liabilities of a financial institution are monetary in nature.As a result, interest rates have a more significant impact on a financial institution’s performance than the effect of general levels of inflation.Interest rates do not necessarily move in the same direction or in the same magnitude as the prices of goods and services.Notwithstanding this fact, inflation can directly affect the value of loan collateral, in particular, real estate.Inflation, or disinflation, could significantly affect Bancorp’s earnings in future periods. “Safe Harbor” Statement Under Private Securities Litigation Reform Act of 1995 Some of the statements under “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Business” and elsewhere in this Report on Form10-QSB may include forward-looking statements which reflect our current views with respect to future events and financial performance.Statements which include the words “expect,” “intend,” “plan,” “believe,” “project,” “anticipate” and similar statements of a future or forward-looking nature identify forward-looking statements for purposes of the federal securities laws or otherwise.All forward-looking statements address matters that involve risks and uncertainties.Accordingly, there are or will be important factors that could cause actual results to differ materially from those indicated in these statements or that could adversely affect the holders of our common stock.These factors include, but are not limited to, (1) changes in prevailing interest rates which would affect the interest earned on 25 Bancorp’s interest earning assets and the interest paid on its interest bearing liabilities, (2) the timing of re-pricing of Bancorp’s interest earning assets and interest bearing liabilities, (3) the effect of changes in governmental monetary policy, (4) the effect of changes in regulations applicable to Bancorp and the conduct of its business, (5) changes in competition among financial service companies, including possible further encroachment of non-banks on services traditionally provided by banks and the impact of recently enacted federal legislation, (6) the ability of competitors which are larger than Bancorp to provide products and services which are impractical for Bancorp to provide, (7) the volatility of quarterly earnings, due in part to the variation in the number, dollar volume and profit realized from SBA guaranteed loan participation sales in different quarters, (8) the effect of a loss of any executive officer, key personnel, or directors, (9) the effect of Bancorp’s opening of branches and the receipt of regulatory approval to complete such actions, (10) concentration of Bancorp’s business in southern Connecticut, (11) the concentration of Bancorp’s loan portfolio in commercial loans to small-to-medium sized businesses, which may be impacted more severely than larger businesses during periods of economic weakness, (12) lack of seasoning in Bancorp’s loan portfolio, which may increase the risk of future credit defaults, and (13) the effect of any decision by Bancorp to engage in any business not historically permitted to it.Other such factors may be described in other filings made by Bancorp with the SEC. Although Bancorp believes that it offers the loan and deposit products and has the resources needed for success, future revenues and interest spreads and yields cannot be reliably predicted.These trends may cause Bancorp to adjust its operations in the future.Because of the foregoing and other factors, recent trends should not be considered reliable indicators of future financial results or stock prices. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to publicly update or review any forward-looking statement, whether as a result of new information, future developments or otherwise. 26 Item 3.Controls and Procedures (a) Evaluation of Disclosure Controls and Procedures. Based upon an evaluation of the effectiveness of Bancorp’s disclosure controls and procedures performed by Bancorp’s management, with participation of Bancorp’s Chief Executive Officer, its Chief Operating Officer, and its Chief Accounting Officer as of the end of the period covered by this report, Bancorp’s Chief Executive Officer, Chief Operating Officer and Chief Accounting Officer concluded that Bancorp’s disclosure controls and procedures have been effective in ensuring that material information relating to Bancorp, including its subsidiary, is made known to the certifying officer by others within Bancorp and the Bank during the period covered by this report. As used herein, “disclosure controls and procedures” mean controls and other procedures of Bancorp that are designed to ensure that information required to be disclosed by Bancorp in the reports that it files or submits under the Securities Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Commission’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed by Bancorp in the reports that it files or submits under the Securities Exchange Act is accumulated and communicated to Bancorp’s management, including its principal executive, and principal financial officers, or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. (b) Changes in Internal Controls There has not been any change in Bancorp’s internal control over financial reporting that occurred during Bancorp’s quarter ended June 30, 2007 that has materially affected, or is reasonably likely to affect, Bancorp’s internal control over financial reporting. During the quarter ended June 30, 2007, Carlota I. Grate, formerly the Chief Financial Officer of Bancorp, left Bancorp to pursue alternative employment opportunities.Management feels that this change does not materially affect, nor is it reasonably likely to affect, Bancorp’s internal control over financial reporting. 27 PART II Other Information Item 1.Legal Proceedings Not applicable. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Not applicable. Item 3.Defaults Upon Senior Securities Not applicable. Item 4.Submission of Matters to a Vote of Security Holders In connection with its Annual Meeting of Shareholders, held June 12, 2007 (the “Annual Meeting”), Bancorp solicited by proxy the vote of its shareholders to elect three directors, each for a three-year term; who, along with the directors whose terms did not expire at the 2007 Annual Meeting constitute the full Board of Directors of Bancorp. The following table summarizes the voting for the Board of Directors, each of whom was elected by a plurality of the votes cast: For “Withhold Authority” Joseph V. Ciaburri 2,619,417 238,586 Elmer F. Laydon 2,735,498 122,505 Alfred J. Ranieri,Jr.,M.D. 2,737,338 120,665 The names of the other directors of Bancorp whose terms continued after the meeting are: Carl R. Borrelli; Michael M. Ciaburri; Juan Miguel Salas-Romer; Alphonse F. Spadaro, Jr.; Joshua H. Sandman and James D. Wherry. Item 5.Other Information Not applicable. 28 Item 6.Exhibits (a)Exhibits No.Description 3(i) Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 3(i) to Bancorp’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2002, as filed with the Securities and Exchange Commission on August 14, 2002) 3(ii) By-Laws (incorporated by reference to Exhibit 3(ii) to Bancorp’s Registration Statement on Form SB-2, as filed with the Securities and Exchange Commission on April 30, 2001 (No. 333-59824)) 31.1Rule 13a-14(a)/15d-14(a) Certification by President and Chief Executive Officer 31.2Rule 13a-14(a)/15d-14(a) Certification by Executive Vice President and Chief Operating Officer 31.3Rule 13a-14(a)/15d-14(a) Certification by Vice President and Chief Accounting Officer 32.1Section 1350 Certification by President and Chief Executive Officer 32.2Section 1350 Certification by Executive Vice President and Chief Operating Officer 32.3Section 1350 Certification by Vice President and Chief Accounting Officer 29 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SOUTHERN CONNECTICUT BANCORP, INC. By: /s/ Michael M. Ciaburri Name: Michael M. Ciaburri Date:August 10, 2007 Title: President & Chief Executive Officer By: /s/ John H. Howland Name: John H. Howland Date:August 10, 2007 Title: Executive Vice President & Chief Operating Officer By: /s/ Anthony M. Avellani Name: Anthony M. Avellani Date:August 10, 2007 Title: Vice President & Chief Accounting Officer 30 Exhibit Index No.Description 3(i) Amended and Restated Certificate of Incorporation (incorporated by reference to Exhibit 3(i) to Bancorp’s Quarterly Report on Form 10-QSB for the quarter ended June 30, 2002, as filed with the Securities and Exchange Commission on August 14, 2002) 3(ii) By-Laws (incorporated by reference to Exhibit 3(ii) to Bancorp’s Registration Statement on Form SB-2, as filed with the Securities and Exchange Commission on April 30, 2001 (No. 333-59824)) 31.1Rule 13a-14(a)/15d-14(a) Certification by President and Chief Executive Officer. 31.2Rule 13a-14(a)/15d-14(a) Certification by Executive President and Chief Operating Officer. 31.3Rule 13a-14(a)/15d-14(a) Certification by Chief Accounting Officer. 32.1 Section 1350 Certification by President and Chief Executive Officer 32.2 Section 1350 Certification by Executive Vice President and Chief Operating Officer 32.3Section 1350 Certification by Vice President and Chief Accounting Officer
